On May 20,1994, the Defendant was sentenced to Five (5) years at Montana State Prison for Count I, Issuing a bad check, a felony common scheme; Five (5) years at Montana State Prison for Count II, Deceptive Practices, a felony; Five (5) years at Montana State Prison for Count III, Deceptive Practices, a felony; and Five (5) years at Montana State Prison for Count IV: Deceptive Practices, a felony. All of the above sentences imposed by this court are to be served consecutively to each other. The total sentence imposed in this matter is twenty (20) years. Credit is given for 118 days served in presentence detention. Should the defendant be granted parole, he must abide by all conditions listed in the May 20,1994 Judgment.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Nik Geranios, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *73reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 18th day of August, 1994.
SIGNED this 17th day of October, 1994.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Nik Geranios, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.